
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 842
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the contributions of Senator
		  Joseph I. Lieberman to the nation and to the equal rights and general welfare
		  of the citizens of the District of Columbia.
	
	
		Whereas Senator Joseph I. Lieberman has served 24 years in
			 the Senate of the United States in faithful service to the citizens of the
			 State of Connecticut, who elected him to the U.S. Senate for his fourth term in
			 2006;
		Whereas Senator Joseph I. Lieberman announced on January
			 18, 2012, that he would retire from the United States Senate at the end of the
			 112th Congress after serving four terms;
		Whereas Senator Joseph I. Lieberman has been a champion
			 for equal rights for all Americans throughout his life and throughout his
			 service in the United States Senate;
		Whereas Senator Joseph I. Lieberman’s service to the
			 nation was so exceptional that he was nominated for the office of Vice
			 President of the United States by the Democratic National Convention in 2000,
			 ran with Presidential Nominee Albert Gore, Jr. and together they garnered the
			 plurality of the votes of the American people;
		Whereas Senator Joseph I. Lieberman was the principle
			 author of the bill that created the U.S. Department of Homeland Security after
			 the September 11, 2001, terrorist attacks on the United States;
		Whereas Senator Joseph I. Lieberman rose to become
			 chairman of the Senate Homeland Security and Governmental Affairs Committee and
			 was so respected for his bipartisanship and excellent service that he was
			 re-elected chairman of the committee even after becoming an Independent;
		Whereas Senator Joseph I. Lieberman’s accomplishments on
			 many domestic, defense, and international matters of great importance to the
			 United States have been recognized and honored;
		Whereas Senator Joseph I. Lieberman has been a tireless
			 leader on matters that have had deep and lasting effects on the District of
			 Columbia and the national capital region throughout his service in the United
			 States Senate and on the Senate Homeland Security and Governmental Affairs
			 Committee;
		Whereas Senator Joseph I. Lieberman has served as chairman
			 or ranking member of the Senate committee with jurisdiction over the District
			 of Columbia since 1999;
		Whereas Senator Joseph I. Lieberman served as the ranking
			 member of the subcommittee with jurisdiction over the District of Columbia
			 during the 105th Congress;
		Whereas the more than 600,000 residents of the District of
			 Columbia have all the obligations of United States citizenship, including
			 payment of all Federal taxes, but do not have full voting representation in the
			 United States Congress and do not have local autonomy free from congressional
			 interference;
		Whereas Senator Joseph I. Lieberman has provided
			 indispensable leadership to the District of Columbia, which has no
			 representation in the United States Senate, enabling both Chambers to consider
			 and pass important District of Columbia legislation;
		Whereas Senator Joseph I. Lieberman was the sponsor of the
			 District of Columbia House Voting Rights Act of 2009 (S. 160; 111th Congress)
			 to grant the District a voting seat in the United States House of
			 Representatives and led the United States Senate to passage of the bill on
			 February 26, 2009, by a vote of 61–37, the first such bill to be passed by the
			 Senate since 1978;
		Whereas Senator Joseph I. Lieberman was the sponsor of the
			 No Taxation Without Representation Act (107th, 108th, and 109th Congress) to
			 grant the District of Columbia full voting representation in the United States
			 Senate and House of Representatives, which the Committee on Governmental
			 Affairs passed on October 9, 2002, by a vote of 9–0;
		Whereas Senator Joseph I. Lieberman introduced the New
			 Columbia Admission Act (S. 3696; 112th Congress), to grant the District of
			 Columbia statehood in the 112th Congress and got cosponsors for the
			 bill;
		Whereas recently, Senator Joseph I. Lieberman turned his
			 attention to budget autonomy for the District of Columbia when it became the
			 emphasis of the District government, the only local government in the United
			 States that cannot obligate or expend its local funds without congressional
			 approval, and therefore incurs many operational difficulties and unnecessary
			 costs;
		Whereas Senator Joseph I. Lieberman sponsored the District
			 of Columbia Local Budget Autonomy Act of 2012 (S. 2345; 112th Congress), to
			 grant the District the authority to obligate and expend its local funds without
			 congressional approval and to set its own fiscal year;
		Whereas Senator Joseph I. Lieberman has assisted in the
			 administration of justice in the District of Columbia Courts system, most
			 recently by ushering through the United States Senate legislation including the
			 District of Columbia Courts and Public Defender Service Act of 2011 (S. 1379;
			 112th Congress), which was presented to the President on December 17,
			 2012;
		Whereas Senator Joseph I. Lieberman has worked to
			 eliminate barriers to full equality and self-government for District of
			 Columbia residents as an original cosponsor of the Hatch Act Modernization Act
			 of 2012 (S. 2170; 112th Congress), approved by the United States Senate on
			 November 30, 2012, and by the United States House of Representatives on
			 December 19, 2012, under which District government employees will no longer be
			 treated the same as Federal employees under the Hatch Act and instead will be
			 treated the same as other local and State government employees, and the
			 District government will operate under its own local Hatch Act, already adopted
			 by the District government;
		Whereas Senator Joseph I. Lieberman has strengthened the
			 District of Columbia economy, most recently by his work to get Senate passage
			 of economic development bills, including the redevelopment of the Southwest and
			 Southeast waterfronts, and by promoting the construction of the U.S. Department
			 of Homeland Security headquarters on the St. Elizabeths campus in Ward 8;
			 and
		Whereas Senator Joseph I. Lieberman has supported critical
			 education initiatives in the District of Columbia, such as the District of
			 Columbia Tuition Assistance Grant Program, which significantly reduces the cost
			 of college tuition for District residents and has doubled college attendance by
			 District residents: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that
			 Senator Joseph I. Lieberman is the Senate’s greatest living champion of equal
			 rights for the citizens of the District of Columbia in his pursuit of
			 statehood, equal representation and home rule for the District; and
			(2)commends Senator Joseph I. Lieberman for
			 his dedicated service not only to his own State and to the United States, but
			 also for his achievements and support for equal citizenship rights for the
			 citizens of the District of Columbia, who have no representation in the United
			 States Senate.
			
